Atkinson, J.
1. The court did not error in dismissing the petition. According to the petition the conveyance was made “solely for the purpose of defeating any claim that the wife might make for alimony.” The wife returned to her husband’s abode and continued to live with him as wife until his death. The husband’s cruel treatment in cursing and abusing the wife was, therefore, forgiven and condoned. The contemplated suit for alimony was abandoned. The husband having died, no judgment for alimony can ever be rendered. Such judgment not being possible, equity has no jurisdiction or power to cancel the deed. Parker v. Parker, 148 Ga. 196 (4 a) (96 S. E. 211).
2. Even if it be conceded (and we do not decide this question) that a deed executed for the purpose of cutting off a year’s support may be canceled on the ground of fraud, the petition .in this case does not contain any allegation that the deed was executed with that intent and purpose.
3. In this State there is no statute inhibiting the voluntary conveyance of property by the husband to defeat his wife’s right of dower, save as to lands to which the title came through her. Harber v. Harber, 152 Ga. 98 (3 a) (108 S. E. 520), and cit.

Judgment affirmed.


All the Justices concur.

FL. B. Moss, for plaintiffs. J. Z. Foster, for defendants.